
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(s)



Summary Plan Description for:
The Dow Chemical Company
Company-Paid Life Insurance
Employee-Paid Life Insurance
Dependent Life Insurance


        This Summary Plan Description (SPD) is updated annually on the Dow
IntraNet.

        See also the Choices enrollment brochures, which are published annually
for summaries of the most recent modifications to this SPD. Copies of any of the
above can be found on the Dow IntraNet or by requesting a copy from the Human
Resources (HR) Service Center, Employee Development Center, Midland, MI 48674,
telephone 877-623-8079 or 989-638-8757. Summaries of modifications may also be
published from time to time in Dow's Newsline publication or by separate letter.

Amended and Restated: November 1, 2002,

For the Plan Year Beginning January 1, 2003
Reformatted April 29, 2003

LIFE INSURANCE PLANS

        This booklet is the Summary Plan Description (SPD) for the Company-Paid
Life Insurance Plan and The Dow Chemical Company Employee-Paid and Dependent
Life Insurance Plans. (Collectively referred to in this SPD as "Plans".
Individually, each plan may be referred to as "Plan"). References to "Dow" refer
collectively to The Dow Chemical Company and its subsidiaries and affiliates
authorized to participate in the Plans.

        Company-Paid Life Insurance is sponsored, administered and the premium
paid by Dow. It provides automatic coverage for eligible Employees.

        Both Employee-Paid Life Insurance and Dependent Life Insurance are
optional plans that you may select. Both are sponsored by The Dow Chemical
Company, but you must pay the premiums.

        Words that are capitalized are either defined in this SPD or the
applicable Plan Document. References to "Participating Employer" refer to The
Dow Chemical Company or any other corporation or business entity The Dow
Chemical Company authorizes to participate in the Plans with respect to its
Employees. The applicable Plan Document for the Company-Paid Life Insurance Plan
is The Dow Chemical Company Group Life Insurance Program Plan Document. The
applicable Plan Document for the Employee-Paid and Dependent Life Insurance
Plans is The Dow Chemical Company Employee-Paid Life and Dependent Insurance
Program Plan Document. The Plan Documents are available by requesting from the
applicable Plan Administrator listed in the ERISA Information section of this
SPD.

COMPANY-PAID LIFE INSURANCE

Plan Description

        Company-Paid Life Insurance is a group term life insurance plan that
provides automatic coverage at no cost to you. The amount of your coverage is
equal to one times (1X) your base annual salary and is adjusted accordingly. The
benefits are insured by a group term life insurance policy underwritten by
Metropolitan Life Insurance Company (MetLife). MetLife pays the benefits under
the Plan. In addition, MetLife is the named fiduciary for making decisions as to
whether a Claim for Benefits is payable.

73

--------------------------------------------------------------------------------


Eligibility

        Regular, Full-Time active or Less-Than-Full-Time active Salaried
Employees of a Participating Employer and Bargained-For Employees whose
collective bargaining unit and Participating Employer have agreed to this Plan,
who are actively at work, and Employees on a family or medical leave of absence
approved by a Participating Employer are automatically covered under this Plan,
except for those covered under the KEIP programs described below.

        If you are being paid a benefit from The Dow Chemical Company Long Term
Disability Income Protection Plan, you are also eligible. If you are receiving
payments from UNUM Life Insurance Company of America under the long term
disability benefit plan under a Hampshire Chemical Corporation Health and
Welfare Plan, then you are also eligible. Eligibility under the Company-Paid
Life Insurance Plan ends for long term disability participants when you no
longer meet the disability requirements of the applicable disability plan or
when you are no longer covered under such disability plan.

        Employees who were enrolled in The Dow Chemical Company Executive Split
Dollar Life Insurance Plan ("Dow Split Dollar") on September 30, 2002, who have
not waived their rights under The Dow Chemical Company Executive Split Dollar
Life Insurance Agreement, are not eligible for coverage under the Company-Paid
Life Insurance Plan. Employees who were enrolled in the Union Carbide
Corporation Executive Life Insurance Plan ("Split Dollar") on September 30,
2002, whose Agreement and Collateral Assignment between Union Carbide and the
Employee were not terminated, are not eligible for coverage under the
Company-Paid Life Insurance Plan. Employees enrolled in the Key Employee
Insurance Program ("KEIP") are not eligible for active Employee or Retiree
Company-Paid Life Insurance coverage, except that on the later of "program
completion date" or "retirement" (as those terms are defined in KEIP), if the
Employee would otherwise have been eligible for active Employee or Retiree
Company-Paid Life, the Employee may resume eligibility for active Employee or
Retiree Company-Paid Life.

        If you are on a "Benefit Protected Leave of Absence", you are also
eligible for coverage. A "Benefit Protected Leave of Absence" is a leave of
absence, designated as a "Benefit Protected Leave of Absence", for an Employee
or group of Employees that is approved in writing by the Vice President of Human
Resources during which an Employee who is not actively working for Dow may
continue coverage under the Plan. Benefit Protected Leaves of Absences
automatically expire after three (3) months, or upon the Employee's return to
active work with Dow, whichever occurs first. The Vice President of Human
Resources may renew a Benefit Protected Leave of Absence. Such renewal must be
in writing.

        You may also be eligible if you are approved by the Participating
Employer for certain other leaves of absences. Check the Plan Document for more
information.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan, or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Eligibility for Special Additional Coverage for Certain Disabled Persons

        Participants of certain disability programs are eligible for an amount
of life insurance coverage in addition to the 1X Company Paid coverage. The
details of the coverage can be found under the heading "Special Additional
Coverage for Certain Disabled Persons".

74

--------------------------------------------------------------------------------


        If you are receiving payments from UNUM Life Insurance Company of
America under the long term disability benefit plan under a Hampshire Chemical
Corporation Health and Welfare Plan, then you are also eligible for the coverage
described in the Hampshire long term disability plan, provided you were enrolled
in Hampshire's supplemental life program prior to being approved to receive long
term disability payments under Hampshire's long term disability plan.
Eligibility for the special coverage ends for long term disability participants
when you no longer meet the disability requirements of the applicable disability
plan, or when you are no longer covered under such disability plan.

        If you are enrolled in the Texas Operations Hourly Total and Permanent
Disability Plan (T&P Plan), and you have been deemed to be "totally and
permanently disabled" by the plan administrator of that plan, you are eligible
for the special coverage, provided you were enrolled in the Texas Operations
Hourly Optional Contributory Life Insurance Plan at the time you became totally
and permanently disabled.

Enrollment

        Completing an enrollment card is necessary only to name your
beneficiary.

Employee Contribution

        Dow provides Company-Paid Life Insurance at no cost to you.

Plan Coverage

Amount of Coverage.    If you are a Salaried Employee, your benefit under this
Plan is equal to one times (1X) your base annual salary, rounded up to the next
$1,000. Your coverage automatically is adjusted as your base salary changes. If
you are a Bargained-for Employee whose collective bargaining unit has agreed to
this Plan, your benefit is equal to one times (1X) your annual pay calculated
using your base hourly rate, rounded up to the next $1,000. Your coverage is
automatically adjusted each January 1, based on your hourly rate on the
preceding December 1.

        The maximum amount of coverage available is $1.5 million(1).

        If you are a Union Carbide employee, your benefit will be determined
using your annual pay at Union Carbide as of December 31, 2001, as determined
under the provisions of the Union Carbide Basic Life Insurance Plan until your
annual base salary calculated under the normal provisions of the Plan exceed
such amount. At that time, the Plan will no longer retain the December 31, 2001
Union Carbide annual pay information and will look solely to the annual base
salary calculated under the normal provisions of the Plan to determine the
amount of your coverage.

Special Coverage for Certain Disabled Persons

LTD

        If you are being paid a benefit under Dow's Long Term Disability Income
Protection Plan, you are also eligible for an additional amount of coverage
which is determined by the amount of Employee-Paid Life coverage you were
enrolled in as an active Employee immediately prior to being

--------------------------------------------------------------------------------

(1)This maximum is waived if you are an Employee who was enrolled in The Dow
Chemical Company Executive Split Dollar Life Insurance Plan on September 30,
2002, and you signed a waiver of all your rights under The Dow Chemical Company
Executive Split Dollar Life Insurance Agreement between you and The Dow Chemical
Company. This maximum is also waived if you are an Employee who was enrolled in
the Union Carbide Corporation Executive Life Insurance Plan on October 31, 2002,
and your Agreement and Collateral Assignment between you and Union Carbide
Corporation were terminated.

75

--------------------------------------------------------------------------------

approved to receive LTD payments, but not to exceed 1x. This additional coverage
ends when you are no longer being paid a benefit under LTD.

Active Coverage

--------------------------------------------------------------------------------

  LTD Coverage

--------------------------------------------------------------------------------

0   0 1/2 x   1/2 x x to 6x   1x

        For salaried employees, base annual salary is used to calculate the life
insurance amount. For bargained for employees, annual pay calculated using your
base hourly rate is used.

Texas Total and Permanent Disability

        If you are enrolled in the Texas Operations Hourly Total and Permanent
Disability Plan (T&P Plan) and you have been deemed to be "totally and
permanently disabled" by the plan administrator of that plan, you are eligible
for additional coverage under the Company Paid Life Insurance Plan equal to the
amount of coverage you were enrolled in under the Texas Operations Hourly
Optional Life Insurance Contributory Plan (Contributory Life) at the time you
became totally and permanently disabled. The following provisions apply to you:

•If it is determined that you were "totally and permanently disabled" prior to
age 60 by the administrator of the T&P Plan, you have 10 years of service, and
you have been off work for nine months due to a disability, you will continue to
have the amount of Contributory Life coverage you had in effect when you were an
active employee until you are no longer "totally and permanently disabled", as
determined by the plan administrator of the T&P Plan. This coverage will be
provided under the Company Paid Life Insurance Plan at no cost to you. At age
65, coverage ends.

•If it is determined that you were "totally and permanently disabled" by the
administrator of the T&P Plan, and you have less than 10 years of service and
are disabled prior to age 60, you will continue to have the amount of
Contributory Life coverage you had in effect when you were an active employee
until you are no longer "totally and permanently disabled", as determined by the
plan administrator of the T&P Plan. This coverage will be provided under the
Company Paid Life Insurance Plan at no cost to you.

•The T&P Plan administrator may require proof of total and permanent disability
annually. If you are no longer totally and permanently disabled under the T&P
Plan, or otherwise eligible for benefits under the T&P Plan, your insurance
coverage ends. It is expected that disabled employees will be under the care of
a physician.

Effective Dates of Coverage

        Beginning.    Your coverage begins on your first day of active
employment as an Employee of a Participating Employer.

        Ending/Conversion.    Coverage ends 31 days after you no longer meet the
eligibility requirements of the Plan. During this 31-day period, you may convert
your Company-Paid coverage to an individual non-term life insurance policy
through MetLife without having to prove insurability. You must pay the cost for
the conversion policy. For more information about conversion coverage, contact
MetLife at 1-800-638-5433.

        Reporting Imputed Income.    The Internal Revenue Code requires that the
cost of Company-Paid Life Insurance in excess of $50,000 be reported as taxable
income. This imputed income will be reported on your W-2 Form in addition to
your other taxable income.

76

--------------------------------------------------------------------------------


        The cost of your Company-Paid Life Insurance in excess of $50,000 is
based on a Uniform Premium Table established by the federal government.

Benefit Payment

        Naming Your Beneficiary.    You designate your beneficiary on the
Company-Paid Life Beneficiary Designation form, available from the Intranet or
the HR Service Center. A contingent beneficiary is recommended. If you fail to
name a beneficiary, your benefit will be paid to your estate.

        You may change your beneficiary whenever you choose by completing a
beneficiary change form. Beneficiary changes are not effective until the date
they are received and processed by the Dow Benefits Center. You will receive
written notification of your beneficiary change.

        Payment Options.    In the event of your death, your beneficiary should
contact the HR Service Center. The beneficiary on record must complete and sign
a claim form to receive benefits, and a certified death certificate must be
provided to MetLife to disburse the life insurance proceeds. To file a Claim for
a Plan Benefit, see Claims Procedures Appendix of this SPD. There are several
payment options available including lump sum, money market and guaranteed
interest. Your HR Service Center staff can inform your beneficiary of the
selections available. MetLife can also provide assistance with payment options
available.

Funding

        Dow pays the entire premium for the Company-Paid Life Insurance Plan.
MetLife pays the benefits under an insurance policy. MetLife may combine the
experience for the policy with other policies held by Dow. This means that the
costs of these coverages may be determined on a combined basis, and the costs
accumulated from year to year. Favorable experience under one or more coverages
in a particular year may offset unfavorable experience on other coverages in the
same year or offset unfavorable experience of coverages in prior years. Policy
dividends declared by MetLife for the Company-Paid Life Insurance Plan are used
to reduce Dow's cost for the coverage in the same and prior years.

Accelerated Benefit Option (ABO)

        Under the Accelerated Benefit Option, if you have been diagnosed as
having a terminal illness, you may receive a portion of your Company-Paid Life
Insurance and Employee-Paid Life Insurance benefits before death. Having access
to life proceeds at this important time could help ease financial and emotional
burdens. In order to use ABO, you must be covered for at least $10,000 from your
Company-Paid Life Insurance and/or Employee-Paid Life Insurance. You may receive
an accelerated benefit of up to 50 percent (minimum $5000 and maximum $250,000)
of your Company-Paid Life Insurance and/or Employee-Paid Life Insurance if, as a
result of an injury or sickness you are diagnosed as terminally ill, with six
months or less to live, and from which there is no reasonable prospect of
recovery. A claim form can be obtained from the Dow Benefits Center and must be
completed and returned for evaluation and approval by MetLife.

Your Rights

        You have certain rights under the Plan and are entitled to certain
information by law. Be sure to review the Filing a Claim section, Appealing a
Denial of Claims section, Fraud Against the Plan section, Grievance Procedure
section, Your Legal Rights section, ERISA Enforcement section, Welfare Benefits
section, Dow's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.

77

--------------------------------------------------------------------------------


EMPLOYEE-PAID LIFE INSURANCE

Plan Description

        Under the Employee-Paid Life Insurance Plan, you may select the amount
of your coverage in multiples of one-half times (1/2X) your base annual salary
up to six times (6X) your base annual salary. The Employee-Paid Life Insurance
Plan is a group term life insurance plan. The benefits are insured by a group
term life insurance policy underwritten by Metropolitan Life Insurance Company
(MetLife). MetLife pays the benefits under the Plan. In addition, MetLife is the
named fiduciary for making decisions as to whether a Claim for Benefits is
payable.

Eligibility

        Regular, Full-Time active or Less-Than-Full-Time active Salaried
Employees of a Participating Employer are eligible for coverage under this Plan.
In addition, active regular, Full Time Bargained-For Employees whose collective
bargaining unit and the Participating Employer have agreed to this Plan, who are
actively at work, are also eligible for coverage under this Plan. Eligible
Employees on a family or medical leave of absence approved by a Participating
Employer are also eligible for coverage under this Plan. If you take an
educational, sabbatical or unpaid ambassador leave of absence that has been
approved by the Participating Employer, you may continue the coverage you had as
an active employee up to two times (2X) your base annual salary, for the
duration of your leave.

        If you are being paid a benefit under Dow's Long Term Disability Income
Protection Plan, you are no longer eligible for Employee-Paid Life. Refer to the
Company-Paid Life, Special Coverage for Certain Disabled Persons section of this
summary plan description.

        If you are on a "Benefit Protected Leave of Absence", you are also
eligible for coverage. A "Benefit Protected Leave of Absence" is a leave of
absence, designated as a "Benefit Protected Leave of Absence", for an Employee
or group of Employees that is approved in writing by the Vice President of Human
Resources during which an Employee who is not actively working for Dow may
continue coverage under the Plan. Benefit Protected Leaves of Absences
automatically expire after three (3) months, or upon the Employee's return to
active work with Dow, whichever occurs first. The Vice President of Human
Resources may renew a Benefit Protected Leave of Absence. Such renewal must be
in writing.

        If you take a personal leave of absence that has been approved by the
Participating Employer, you may continue the coverage you had as an active
employee, up to a maximum of two times (2X) your base annual salary for the
first six months of your leave.

        Run-out claims under ERISA Plan #550 (which was terminated effective
12-31-99) for covered claims that were incurred but not yet paid under that
plan, will be paid from the Employee-Paid Life Insurance Plan.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan, or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

78

--------------------------------------------------------------------------------


Enrollment

        To obtain Employee-Paid Life Insurance coverage, phone enroll during
annual enrollment or complete an enrollment form, available from the HR Service
Center or the Dow Intranet. You may enroll:

•On or before your employment date, with coverage to begin on your first day of
work if you provide a copy of your birth certificate or other proof of your age
that the Plan Administrator deems appropriate. If you do not provide proof of
your age that is satisfactory to the Plan Administrator within the time required
by the Plan Administrator, you will not be covered.

•Within 90 days after your first day of active employment with coverage to begin
on your enrollment date if you provide a copy of your birth certificate or other
proof of your age that the Plan Administrator deems appropriate. If you do not
provide proof of your age that is satisfactory to the Plan Administrator within
the time required by the Plan Administrator, you will not be covered.

•Within 90 days of a change in your personal status such as Marriage/Domestic
Partnership a change in your Spouse's/Domestic Partner's employment, or the
addition of a Dependent child, provided you are actively at work. Coverage
begins on the date your enrollment form is received by the HR Service Center, or
you enroll by calling the HR Service Center, provided the HR Service Center
receives proof of change in status and proof of age that is satisfactory to the
Plan Administrator within the time required. If you do not provide the requisite
proofs that are satisfactory to the Plan Administrator within the time required
by the Plan Administrator, you will not be covered.

•During the Choices enrollment period, you will be allowed to increase your
coverage by 1 increment (one-half times (1/2X) base annual salary) provided you
are actively at work.

•At any other time you are actively at work, by providing proof of insurability,
your coverage begins on the date that MetLife accepts your proof of
insurability. You must pay for a physical examination if one is required to
prove insurability.

        Failure to provide the prerequisite proofs will result in cancellation
of coverage, including retroactive cancellation, and may require you to
reimburse the Plan for any benefits paid by the Plan. The Plan Administrator may
request proof of your age at any time.

Employee Contribution

        Your contribution, made through post tax payroll deductions, is based on
your age, your annual base salary, and whether you are a "non-tobacco-user". As
your age and salary change, your deductions will be automatically adjusted. You
are considered a "non tobacco-user" by the Plan if you have not used a tobacco
product in the last 12 months. If you quit using tobacco, you are considered a
"non-tobacco-user as of the first day of the month after you complete 12
non-tobacco-using months. If you are a tobacco user, you are considered a
tobacco user as of the first day you use tobacco. Administratively, you will not
be adjusted to tobacco user deductions until the first of the month following
the tobacco use. A false or out of date statement regarding tobacco use may
result in benefits not being paid.

        Current rates are listed in your Choices enrollment brochure. These
costs are reviewed and revised periodically.

        If you are on a leave of absence approved by the Participating Employer
that provides eligibility under this Plan, the Plan Administrator has the full
discretion to make special administrative arrangements as are necessary, such as
deferring Employee contributions on a temporary basis during

79

--------------------------------------------------------------------------------


the leave of absence, and requiring the Employee to repay premiums when the
Employee returns to work, or any other arrangements the Plan Administrator deems
appropriate.

        If the last payroll period for a Plan Year occurs partly during a
current Plan Year and partly during the next Plan Year, the Plan Administrator
has the full and complete discretion to modify the Participant contributions in
any way that the Plan Administrator deems administratively efficient, including
modifying the Participant contributions for the last payroll period without the
Participant's consent.

Plan Coverage

        Amount of Coverage.    You may purchase coverage in increments equal to
one-half times (1/2X) your annual base salary, rounded up to the next $1,000.
The maximum coverage allowable is equal to six times (6X) your annual salary up
to a $1.5 million limit(2). If you are a Union Carbide employee, your benefit
will be determined using your annual pay at Union Carbide as of December 31,
2001, as determined under the provisions of the Union Carbide Basic Life
Insurance Plan until your annual base salary calculated under the normal
provisions of the Plan exceed such amount. At that time, the Plan will no longer
retain the December 31, 2001, Union Carbide annual pay information and will look
solely to the annual base salary calculated under the normal provisions of the
Plan to determine the amount of your coverage.

        You may increase the amount of your coverage:

•Within 90 days of a change in your personal status, such as Marriage, Domestic
Partnership, a change in your Spouse's/Domestic Partner's employment, or the
addition of a Dependent child, provided you are actively at work and provided
the HR Service Center receives proof of change in status that is satisfactory to
the Plan Administrator.

•At any time you are actively at work, by providing proof of insurability to
MetLife. You must pay for a physical examination, if one is required to prove
insurability.

•During Choices enrollment you may increase one increment (1/2X) without
providing proof of insurability, provided you are actively at work.

        You may decrease the amount of your coverage any time by completing an
enrollment form, available from the HR Service Center or the Dow Intranet.

Effective Dates of Coverage

Beginning.    Your coverage generally begins on your date of enrollment and when
you meet the enrollment requirements outlined in this booklet. If you are not
actively at work, any increase to your life insurance will not be effective
until you return to work.

Ending/conversion.    Coverage ends 31 days after you no longer meet the
eligibility requirements of the Plan. During this 31 day period, you may convert
your plan coverage to an individual non-term life insurance policy through
MetLife without having to prove insurability. You must pay the cost for

--------------------------------------------------------------------------------

(2)If you are an Employee who was enrolled in The Dow Chemical Company Executive
Split Dollar Life Insurance Plan on September 30, 2002, and you signed a waiver
of all your rights under The Dow Chemical Company Executive Split Dollar Life
Insurance Agreement between you and The Dow Chemical Company, or if you are an
Employee who was enrolled in the Union Carbide Corporation Executive Life
Insurance Plan on October 31, 2002, and your Agreement and Collateral Assignment
between you and Union Carbide Corporation were terminated, you are eligible for
an additional 1x of coverage over and above the 6x or 1.5 million maximum.

80

--------------------------------------------------------------------------------

the conversion policy. For more information regarding conversion options,
contact MetLife at 1-800-638-5433.

Benefit Payment

Naming Your Beneficiary.    You may elect a beneficiary by completing and
returning an Employee-Paid Life Beneficiary Designation form. Your beneficiary
election is not effective until the completed form is received and processed by
the Dow Benefits Center. You will receive written notification of your
beneficiary change. You may obtain a beneficiary form from the Dow Intranet or
the HR Service Center. If you do not designate a beneficiary, then the default
beneficiary will be the same as the beneficiary on your Company-Paid Life
Insurance. If you are not eligible for Company-Paid Life Insurance, then the
default beneficiary is the same as your beneficiary for Executive Split Dollar
Life Insurance. If you are not enrolled in the Executive Split Dollar Life
Insurance Plan, then your default beneficiary is the same as your beneficiary
for the 1X Life Insurance Benefit Portion under the Key Employee Insurance
Program or Post-65 Executive Life.

        If there is no beneficiary designation or default beneficiary in effect,
the life insurance benefit will be paid to the Employee's estate.

Payment Options.    In the event of your death, your beneficiary should contact
the HR Service Center. A certified death certificate must be provided to MetLife
to disburse the life insurance proceeds. To file a Claim for a Plan Benefit, see
Claims Procedures Appendix of this SPD. There are several payment options
available including lump sum, money market and guaranteed interest. The HR
Service Center staff can inform your beneficiary of the selections available.
MetLife is also available to provide assistance with payment options.

Funding

        Employees pay the entire premium for coverage. The benefits under the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan are not
combined for experience with the other insurance coverages. Favorable experience
under the Employee-Paid Life Insurance Plan and the Dependent Life Insurance
Plan in a particular year may offset unfavorable experience in prior years. It
is not anticipated that there will be any dividends declared for the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan based on
the manner in which the insurer has determined the premium rates.

Joint Insurance Arrangement

        Dorinco Reinsurance Company (Dorinco) and MetLife, Inc. (MetLife) have
entered into an arrangement that is allowed by the U.S. Department of Labor
pursuant to Prohibited Transaction Exemption 96-62 and 29 CFR Part 2570, subpart
B. [DOL Final Authorization Number 2001-17E (May 14, 2001)]. Under this
arrangement, MetLife has or will write the coverage for the Plan and Dorinco
will assume a percentage of the risk. Under the insurance arrangement between
MetLife and Dorinco, MetLife and Dorinco will each be liable to pay the agreed
upon percentage of each death benefit claim in respect of a Plan Participant.
When a claim for benefits is approved, Dorinco will transfer its percentage of
each death benefit claim to MetLife. MetLife will then pay the full amount of
the claim. If MetLife is financially unable to pay the portion of the claim,
Dorinco will be obligated to pay the full amount of the claim directly.
Similarly, if Dorinco is financially unable to pay its designated percentage of
a particular claim, MetLife will be obligated to pay the entire amount of the
claim. Neither MetLife nor Dorinco will charge the Plan any administrative fees,
commissions or other consideration as a result of the participation of Dorinco.

81

--------------------------------------------------------------------------------


Accelerated Benefit Option (ABO)

        Under the Accelerated Benefit Option, if you have been diagnosed as
having a terminal illness, you may receive a portion of your Company-Paid Life
Insurance and Employee-Paid Life Insurance benefits before death. Having access
to life proceeds at this important time could help ease financial and emotional
burdens. In order to use ABO, you must be covered for at least $10,000 from your
Company-Paid Life Insurance and/or Employee-Paid Life Insurance. You may receive
an accelerated benefit of up to 50 percent (minimum $5000 and maximum $250,000)
of your Company-Paid Life Insurance and/or Employee-Paid Life Insurance if, as a
result of an injury or sickness you are diagnosed as terminally ill, with six
months or less to live, and from which there is no reasonable prospect of
recovery. A claim form can be obtained from the Dow Benefits Center and must be
completed and returned for evaluation and approval by MetLife.

Your Rights

        You have certain rights under the Plan and are entitled to certain
information by law. Be sure to review the Filing a Claim section, Appealing a
Denial of Claims section, Fraud Against the Plan section, Grievance Procedure
section, Your Legal Rights section, ERISA Enforcement section, Welfare Benefits
section, Dow's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.

DEPENDENT LIFE INSURANCE

Plan Description

        Dependent Life Insurance provides coverage for your eligible family
members at group rates. The benefits are insured by a group term life insurance
policy underwritten by Metropolitan Life Insurance Company (MetLife). MetLife
pays the benefits under the Plan. In addition, MetLife is the named fiduciary
for making decisions as to whether a Claim for Benefits is payable.

Eligibility

        Regular, Full-Time active or Less-Than-Full-Time active Salaried
Employees of a Participating Employer are eligible to insure eligible Dependents
under this Plan. In addition, active regular, Full Time Bargained-For Employees
whose collective bargaining unit and the Participating Employer have agreed to
this Plan, who are actively at work, are also eligible to insure eligible
Dependents under this Plan. Eligible Employees on a family or medical leave of
absence approved by Dow or a Participating Employer are also eligible to insure
eligible Dependents under this Plan. If both you and your Spouse/Domestic
Partner are eligible Employees, each may insure the other, but only one of you
may insure your Dependent children.

        If you are on a "Benefit Protected Leave of Absence", you are also
eligible to insure your eligible Dependent. A "Benefit Protected Leave of
Absence" is a leave of absence, designated as such, for an Employee or group of
Employees that is approved in writing by the Vice President of Human Resources
during which an Employee who is not actively working for Dow may continue
coverage under the Plan. Benefit Protected Leaves of Absences automatically
expire after three (3) months, or upon the Employee's return to active work with
Dow, whichever occurs first. The Vice President of Human Resources may renew a
Benefit Protected Leave of Absence. Such renewal must be in writing.

        You may also be eligible to insure an eligible Dependent if you are
approved by the Participating Employer for certain other leaves of absences.
Check the Plan Document for more information.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact.

82

--------------------------------------------------------------------------------


Interpretations and eligibility determination by the Plan Administrator are
final and binding on Participants. If you want to file a Claim for a
Determination of Eligibility because you are not sure whether you are eligible
to participate in the Plan, or have been told that you are not, see the Claims
Procedures Appendix of this SPD.

        Run-out claims under ERISA Plan #505 (which was terminated effective
12-31-99) for covered claims that were incurred but not yet paid under that
plan, will be paid from this Plan.

Dependent Eligibility.    You may insure your Spouse/Domestic Partner. In
addition, you may insure your Dependent child. To be eligible for coverage, a
Dependent child (age 15 days to 25 years) must be principally supported by you
and may be:

•A natural or legally-adopted child.

•A stepchild permanently residing in your household.

•A child for whom you or your Spouse/Domestic Partner is the legal guardian,
supported solely by you and permanently residing in your household.

        Generally, your child is not eligible if he or she is:

•Already covered as a dependent of another Dow employee. All covered children in
a family must be enrolled by the same parent.

•Married or ever has been married.

•Employed full-time.

•Age 25 years or older, unless the dependent relationship continues because of a
physical or mental handicap. Contact the HR Service Center if this applies to
you.

        A Dependent Spouse, Domestic Partner or child is also not eligible if he
or she resides outside the United States and Canada or is in the military.

Enrollment

        To enroll for Dependent Life Insurance coverage, enroll through the
annual Choices enrollment period or complete an enrollment form, available from
the Intranet or the HR Service Center as described below. You may enroll:

•On or before your date of hire, with coverage to begin on your first day of
work if you complete the enrollment form and submitted proof of Dependent
eligibility and proof of age. Failure to provide the required proofs
satisfactory to the Plan Administrator within the time required will result in
no coverage.

•Within 90 days after your first day of active employment, with coverage to
begin on your submission of the completed enrollment form and proof of Dependent
eligibility and proof of age. Failure to provide the required proofs
satisfactory to the Plan Administrator within the time required will result in
no coverage.

•Within 90 days of a change in your personal status such as Marriage, Domestic
Partnership, or the addition of a Dependent child, provided you are actively at
work. Coverage begins on the date that the HR Service Center receives your
enrollment form or you enroll by calling the HR Service Center. Failure to
provide the required proofs satisfactory to the Plan Administrator within the
time required will result in no coverage.

•During the Choices Enrollment period, provided you are actively at work. You
will be allowed to increase your Dependent Spouse/Domestic Partner coverage by
one increment. There is no incremental limit on increased coverage for Dependent
child(ren) during Choices Enrollment.

83

--------------------------------------------------------------------------------

•At any other time you are actively at work, by providing proof of insurability.
Your coverage begins on the date that MetLife accepts your proof of
insurability. You must pay for a physical examination, if one is required to
prove insurability.

        The Plan Administrator may request proof of Dependent eligibility and
proof of age at any time. Proof may consist of a birth certificate, passport,
adoption papers, marriage license, statement of Domestic Partnership or any
other proof that the Plan Administrator deems appropriate. Failure to provide
proof of Dependent eligibility and proof of age within the time period required
will result in no Dependent coverage.

        If you enrolled for coverage for your Dependent(s) and fail to provide
proof of Dependent eligibility or proof of age satisfactory to the Plan
Administrator within the time period required, and the Plan determines that your
Dependent(s) is or are not covered, the Plan reserves the right not to refund
the premiums you paid, and to cancel coverage of your Dependent(s) retroactive
to the date you enrolled your Dependent(s).

Plan Coverage

Amount of Coverage.    You may select coverage for your Spouse/Domestic Partner
and Dependent children based on the following options.

•Spouse/Domestic Partner insurance coverage ranges from a minimum of $10,000 to
a maximum of $100,000 in increments of $10,000. The monthly cost is based on
your Spouse's/Domestic Partner's age, the amount of insurance and whether your
Spouse/Domestic Partner is a "non-tobacco user".

•For eligible Dependent child(ren) there are three levels of coverage: $2,000,
$5,000 or $10,000.

        You may increase the amount of your coverage:

•At any time you are actively at work, by providing proof of insurability to
MetLife You must pay for a physical examination, if one is required.

•Within 90 days of a change in your personal status, such as Marriage, Domestic
Partnership, divorce, Termination of Domestic Partnership or the addition of a
Dependent child, provided you are actively at work and provided the HR Service
Center receives proof of the change in status that is satisfactory to the Plan
Administrator.

•During Choices enrollment, if you are actively at work, you may increase your
Spouse's/Domestic Partner's coverage one increment without showing proof of
insurability.

        You may decrease the amount of your coverage at any time by completing
an enrollment card, available from the Dow Intranet or the HR Service Center.

Effective Dates of Coverage

Beginning.    Your coverage generally begins on your date of enrollment and when
you meet the enrollment requirements outlined in this booklet.

Ending/Conversion.    Dependent Life Insurance Plan coverage ends 31 days after
the earlier of: the date you no longer meet the eligibility requirements of the
Plan, or the date your Dependent no longer meets the eligibility requirements of
the Plan. During the 31 day period, you may convert the coverage to an
individual non-term policy through MetLife without having to prove insurability.
You must pay the cost for the conversion policy. Contact MetLife at
1-800-638-5433.

84

--------------------------------------------------------------------------------


Employee Contribution

        The Employee pays for Dependent Life Insurance coverage. Your
contribution, made through post tax payroll deductions, is based on the coverage
option that you choose. For coverage on your Spouse's/Domestic Partner's life,
your contribution will also depend on whether your Spouse/Domestic Partner is a
"non-tobacco-user". Your Spouse/Domestic Partner is considered a
"non-tobacco-user" by the Plan if your Spouse/Domestic Partner has not used a
tobacco product in the last 12 months. If your Spouse/Domestic Partner quits
using tobacco, your Spouse/Domestic Partner is considered a "non-tobacco-user"
as of the first day of the month after your Spouse/Domestic Partner completes 12
non-tobacco-using months. If your Spouse/Domestic Partner is a
"non-tobacco-user", your Spouse/Domestic Partner is considered a tobacco-user as
of the first day your Spouse/Domestic Partner uses tobacco. A false or
out-of-date statement regarding tobacco use may result in benefits not being
paid. For your portion of the monthly costs, refer to the Choices enrollment
materials provided during annual enrollment.

        If you are on a Benefit Protected Leave of Absence, the Plan
Administrator has the full discretion to make special administrative
arrangements as are necessary, such as deferring Employee contributions on a
temporary basis during the leave of absence, and requiring the Employee to repay
premiums when the Employee returns to work, or any other arrangements the Plan
Administrator deems appropriate.

Benefit Payment

Beneficiary Designation.    You are the beneficiary of your Dependent Life
Insurance Plan. This cannot be changed.

Payment.    You should contact the HR Service Center to report a Dependent's
death. A certified death certificate must be provided to MetLife to disburse the
life insurance proceeds. There are several payment options available including
lump sum, money market and guaranteed interest. The HR Service Center staff can
inform you of the selections available. MetLife is also available to provide
assistance with payment options. To file a claim, see Claims Procedures Appendix
of this SPD.

Funding

        Employees pay the entire premium for coverage. The benefits under the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan are not
combined for experience with the other insurance coverages. Favorable experience
under this insurance coverage in a particular year may offset unfavorable
experience in prior years. It is not anticipated that there will be any
dividends declared for the Employee-Paid Life Insurance Plan and the Dependent
Life Insurance Plan based on the manner in which the insurer has determined the
premium.

85

--------------------------------------------------------------------------------




Accelerated Benefit Option (ABO) for Spouses/Domestic Partners Only

        Under the Accelerated Benefit Option, if your Spouse/Domestic Partner is
covered under Dependent Life Insurance and has been diagnosed as having a
terminal illness, you may receive a portion of his or her Dependent Life
Insurance before death. Having access to life proceeds at this important time
could help ease financial and emotional burdens. In order to use ABO, your
Spouse/Domestic Partner must be covered for at least $10,000 from Dependent Life
Insurance. You may receive an accelerated benefit of up to 50 percent (minimum
$5000 and maximum $50,000) of Dependent Life if, as a result of an injury or
sickness he or she is diagnosed as terminally ill, with six months or less to
live, and from which there is no reasonable prospect of recovery. A claim form
can be obtained from the Dow Benefits Center and must be completed and returned
for evaluation and approval by MetLife.

Your Rights

        You have certain rights under the Plan and are entitled to certain
information by law. Be sure to review the Filing a Claim section, Appealing a
Denial of Claims section, Fraud Against the Plan section, Grievance Procedure
section, Your Legal Rights section, ERISA Enforcement section, Welfare Benefits
section, Dow's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.

Filing a Claim

        See the Claims Procedures Appendix of this SPD.

Appealing a Denial of Claim

        See the Claims Procedures Appendix of this SPD.

Fraud Against the Plan

        Any Plan Participant who intentionally misrepresents information to the
Plan or knowingly misinforms, deceives or misleads the Plan or knowingly
withholds relevant information may have his/her coverage cancelled retroactively
to the date deemed appropriate by the Plan Administrator. Further, such Plan
Participant may be required to reimburse the Plan for Claims paid by the Plan.
The employer may determine that termination of employment is appropriate and the
employer and/or the Plan may choose to pursue civil and/or criminal action. The
Plan Administrator may determine that the Participant is no longer eligible for
coverage under the Plan because of his or her actions.

Grievance Procedures

        If you want to appeal the denial of a claim for benefits, see the Claims
Procedures Appendix of this SPD.

        If you feel that anyone is discriminating against you for exercising
your rights under these Plans, or if you feel that someone has interfered with
the attainment of any right to which you feel you are entitled under these
Plans, or if you feel that the Plan Administrator has denied you any right you
feel that you have under these Plans, you must notify the Plan Administrator
(listed in the "ERISA Information" section of this SPD) in writing within
60 days of the date of the alleged wrongdoing. The Plan Administrator will
investigate the allegation and respond to you in writing within 90 days. If the
Plan Administrator determines that your allegation has merit, the Plan
Administrator will either correct the wrong (if it was the Plan which did the
wrong), or will make a recommendation to the Participating Employer if any of
them have been alleged to be responsible for the wrongdoing. If the Plan

86

--------------------------------------------------------------------------------


Administrator determines that your allegation is without merit, you may appeal
the Plan Administrator's decision. You must submit written notice of your appeal
to the Plan Administrator within 60 days of receipt of the Plan Administrator's
decision. Your appeal will be reviewed and you will receive a written response
within 60 days, unless special circumstances require an extension of time. The
Plan Administrator will give you written notice and reason for the extension. In
no event should the decision take longer than 120 days after receipt of your
appeal. If you are not satisfied with the Plan Administrator's response to your
appeal, you may file suit in court. If you file a lawsuit, you must do so within
120 days from the date of the Plan Administrator's written response to your
appeal. Failure to file a lawsuit within the 120 day period will result in your
waiver of your right to file a lawsuit.

Your Legal Rights

        When you are a participant in the Company-Paid, Employee-Paid or
Dependent Life Insurance Plans, you are entitled to certain rights and
protections under the Employee Retirement Security Act of 1974 (ERISA). This law
requires that all Plan participants must be able to:

•Examine, without charge, at the Plan Administrator's office and at other
specified locations, the Plan Documents and the latest annual reports filed with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefit Administration.

•Obtain, upon written request to the Plan Administrator, copies of the Plan
Documents and Summary Plan Descriptions. The Administrator may charge a
reasonable fee for the copies.

•Receive a summary of each Plan's annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

        In addition to creating rights for you and all other Plan Participants,
ERISA imposes duties on the people who are responsible for operating an employee
benefit plan. The people who operate the Plans, called "fiduciaries" of the
Plans, have a duty to act prudently and in the interest of you and other Plan
Participants and beneficiaries.

        No one, including your employer or any other person, may discharge you
or otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit, or from exercising your rights under ERISA. If you have a claim
for benefits that is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

        Under ERISA, there are steps you can take to enforce the legal rights
described above. For instance, if you request materials from one of the Plans
and do not receive them within 30 days, you may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
Administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part, you must file a written appeal within the time period
specified in the Plan's Claims Procedures. Failure to comply with the Plan's
claims procedures may significantly jeopardize your rights to benefits. If you
are not satisfied with the final appellate decision, you may file suit in
Federal court. If you file a lawsuit, you must do so within 120 days from the
date of the Claims Administrator's or the Plan Administrator's final written
decision (or the deadline the Claims Administrator or Plan Administrator had to
notify you of a decision). Failure to file a lawsuit within the 120 day period
will result in your waiver of your right to file a lawsuit. The court will
decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

87

--------------------------------------------------------------------------------


        If it should happen that plan fiduciaries misuse one of the Plan's
money, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a Federal court. If you file a lawsuit, you must do so within
120 days from the date of the alleged misuse. Failure to file a lawsuit within
the 120 day period will result in your waiver of your right to file a lawsuit.

        If you feel that anyone is discriminating against you for exercising
your rights under this benefit plan, or if you feel that someone has interfered
with the attainment of any right to which you feel you are entitled under any of
the Plans, you must notify the Plan Administrator listed in the "ERISA
Information" section of this SPD in writing within 120 days of the date of the
alleged wrongdoing. The Plan Administrator will investigate the allegation and
respond to you in writing within 120 days. If the Plan Administrator determines
that your allegation has merit, the Plan Administrator will either correct the
wrong, if it was the Plan which did the wrong, or will make a recommendation to
the Plan Sponsor or Participating Employer if any of them have been alleged to
be responsible for the wrongdoing. If the Plan Administrator determines that
your allegation is without merit, you may appeal the Plan Administrator's
decision. You must submit written notice of your appeal to the Plan
Administrator within 60 days of receipt of the Plan Administrator's decision.
Your appeal will be reviewed and you will receive a written response within
60 days. If you are not satisfied with the Plan Administrator's response to your
appeal, you may file suit in Federal court. If you file a lawsuit, you must do
so within 120 days from the date of the Plan Administrator's written response to
your appeal. Failure to file a lawsuit within the 120 day period will result in
your waiver of your right to file a lawsuit.

        If you have any questions about the Program, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

Welfare Benefits

        Welfare benefits, such as the Company-Paid Life Insurance Plan,
Employee-Paid Life Insurance Plan and Dependent Life Insurance Plan, are not
required to be guaranteed by a government agency.

Dow's Right to Amend, Modify, and Terminate the Plans

        Dow reserves the right to amend, modify or terminate the Company-Paid
Life Insurance Plan, Employee-Paid Life Insurance Plan and Dependent Life
Insurance Plan at any time at its sole discretion. Amendments, modifications, or
termination of any of the Plans that have a financial impact of U.S. $10 million
or more to The Dow Chemical Company (Company) in any single year require the
approval of the Board of Directors of the Company or any committee of the
Company that the Board may authorize to act on its behalf. Amendments,
modifications, or termination of any of the Plans that have a financial impact
of less than U.S. $10 million to the Company in any single year must be signed
by the President or a Vice President of the Company and reviewed by the
applicable Plan Administrator and an attorney in the Company's Legal Department.
Certain modifications or amendments of the Plans which the Company deems
necessary or appropriate to conform the Plans to, or satisfy the conditions of,
any law, governmental regulation or ruling, and to permit the Plans to meet the
requirements of the Internal Revenue Code may be made retroactively if
necessary. Other amendments or modifications may also be made retroactively
effective.

88

--------------------------------------------------------------------------------


Disposition of Plan Assets if the Plans are Terminated

        The Company may terminate any of the Plans at any time at its sole
discretion. If the Company terminates a Plan, the assets of the Plan, if any,
shall not be used by the Company, but may be used in any of the following ways:

(1)to provide benefits for Participants in accordance with the Plan, and/or

(2)to pay third parties to provide such benefits, and/or

(3)to pay expenses of the Plan and/or the Trust holding the Plan's assets,
and/or

(4)to provide cash for Participants, as long as the cash is not provided
disproportionately to officers, shareholders, or Highly Compensated Employees.

For More Information

        If you have questions, phone the HR Service Center at (989) 638-8757 or
877-623-8079. They can provide more details about this benefit Plan.

Important Note

        This booklet is the summary plan description (SPD) for the Company-Paid
Life Insurance Plan, Employee-Paid Life Insurance Plan and Dependent Life
Insurance Plan. However, it is not all-inclusive and it is not intended to take
the place of each Plan's legal documents. In case of conflict between this SPD
and the applicable Plan Document, the applicable Plan Document will govern.

        The Plan Administrator and the Claims Administrator are Plan
fiduciaries. The Plan Administrator has the full and complete discretion to
interpret and construe all of the provisions of the Plans for all purposes
except to make Claims for Plan Benefits determinations, which discretion is
reserved for the Claims Administrator. The Plan Administrator's interpretations
shall be final, conclusive and binding. The Plan Administrator also has the full
and complete discretion to make findings of fact for all purposes except to make
Claim for Plan Benefits determinations, which discretion is reserved for the
Claims Administrator. The Plan Administrator has the full authority to apply
those findings of fact to the provisions of the applicable Plan. All findings of
fact made by the Plan Administrator shall be final, conclusive and binding. The
Plan Administrator has the full and complete discretion to decide whether or not
it is making a Claim for Plan Benefit determination. For a detailed description
of the Plan Administrator's authority, see the applicable Plan Document.

        For the purpose of making Claim for Plan Benefits determinations, the
Claims Administrator has the full and complete discretion to interpret and
construe the provisions of the Plans, and such interpretation shall be final,
conclusive and binding. For the purpose of making Claim for Plan Benefits
determinations, the Claims Administrator also has the full and complete
discretion to make findings of fact and to apply those findings of fact to the
provisions of the Plans. All findings of fact made by the Claims Administrator
shall be final, conclusive and binding. For a detailed description of the Claims
Administrator's authority, see the applicable Plan Document.

        Dow reserves the right to amend, modify or terminate the Plans at any
time at its sole discretion. The procedures for amending each of the Plans are
contained in the applicable Plan Document.

        The Plan Documents can be made available for your review upon written
request to the Plan Administrator (listed in the ERISA Information section of
this Summary Plan Description).

        This Summary Plan Description (SPD) and the benefits described do not
constitute a contract of employment. Your employer retains the right to
terminate your employment or otherwise deal with your employment as if this SPD
and the Plans had never existed.

89

--------------------------------------------------------------------------------


ERISA Information
The Dow Chemical Company Group Life Insurance Program
Company-Paid Life Insurance Plan
(A Welfare Benefit Plan)


Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
Employer Identification Number:
 
38-1285128
Plan Number:
 
507
Group Policy Number:
 
11700-G
Plan Administrator:
 
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For A Benefit Contact:
 
See Claims Procedures Appendix to this SPD.
To Appeal A Benefit Determination, File with:
 
See Claims Procedures Appendix to this SPD.
To Serve Legal Process, File With:
 
General Counsel
The Dow Chemical Company
Corporate Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administration:
 
MetLife, Inc. administers claims under a group policy issued to The Dow Chemical
Company
MetLife, Inc.
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31
Funding:
 
Dow pays the entire cost of the Plan. Benefits are funded through a group
insurance contract with MetLife, Inc. The assets of the "Program" may be used at
the discretion of the Plan Administrator to pay for any benefits provided under
the "Program", as the "Program" may be amended from time to time, as well as to
pay for any expenses of the "Program". Such expenses may include, and are not
limited to, consulting fees, actuarial fees, attorney fees, third party
administrator fees and other administrative expenses.

90

--------------------------------------------------------------------------------


ERISA Information
The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Plans
(Welfare Benefit Plans)


Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
Employer Identification Number:
 
38-1285128
Plan Number:
 
515
Group Policy Number:
 
11700-G
Plan Administrator:
 
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For A Benefit Contact:
 
See Claims Procedures Appendix to this SPD.
To Appeal A Benefit Determination, File with:
 
See Claims Procedures Appendix to this SPD.
To Serve Legal Process, File With:
 
General Counsel
The Dow Chemical Company
Corporate Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administration:
 
MetLife, Inc. administers claims under a group policy issued to The Dow Chemical
Company.
MetLife, Inc.
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31
Funding:
 
Employees pay the entire cost of the Plan. Benefits are funded through a group
insurance contract with MetLife, Inc. The assets of the "Program" may be used at
the discretion of the Plan Administrator to pay for any benefits provided under
the "Program", as the "Program" may be amended from time to time, as well as to
pay for any expenses of the "Program". Such expenses may include, and are not
limited to, consulting fees, actuarial fees, attorney fees, third party
administrator fees, and other administrative expenses.
Joint Insurance Arrangement:
 
Dorinco and MetLife have entered an arrangement approved by the U.S. Department
of Labor (DOL Advisory Opinion Letter 97-24A) in which if MetLife is insolvent,
the entire life insurance benefit will be paid by Dorinco. If Dorinco is
insolvent, the entire life insurance benefit will be paid by Metropolitan.
Dorinco's address is:
 
 
Dorinco Reinsurance Company
1320 Waldo Avenue
Dorinco Building
Midland, MI 48642

91

--------------------------------------------------------------------------------


CLAIMS PROCEDURES APPENDIX
For the Summary Plan Descriptions of the Life Insurance Plans Sponsored by
The Dow Chemical Company


You Must File a Claim in Accordance with These Claims Procedures

        A "Claim" is a written request by a claimant for a Plan benefit or an
Eligibility Determination. There are two kinds of Claims:

        A Claim for Plan Benefits is a request for benefits covered under the
Plan.

        An Eligibility Determination is a kind of Claim. It is a request for a
determination as to whether a claimant is eligible to be a Participant or
covered Dependent under the Plan.

        You must follow the claims procedures for either CLAIMS FOR PLAN
BENEFITS or CLAIMS FOR AN ELIGIBILITY DETERMINATION, whichever applies to your
situation. See page 22 for the procedures for CLAIMS FOR PLAN BENEFITS. See page
22 for procedures for CLAIMS FOR ELIGIBILITY DETERMINATIONS.

Who Will Decide Whether to Approve or Deny My Claim?

        The Dow Chemical Company will approve or deny a Claim for an Eligibility
Determination. The initial determination is made by the Dow Benefits Center. If
you appeal, the appellate decision is made by the Director of Global Benefits.

        MetLife will approve or deny a Claim for Plan Benefits. MetLife is the
Claims Administrator for both the initial determination and (if there is an
appeal), the appellate determination.

An Authorized Representative May Act on Your Behalf

        An Authorized Representative may submit a Claim on behalf of a Plan
Participant. The Plan will recognize a person as a Plan Participant's
"Authorized Representative" if such person submits a notarized document signed
by the Participant stating that the Authorized Representative is authorized to
act on behalf of such Participant. A court order stating that a person is
authorized to submit Claims on behalf of a Participant will also be recognized
by the Plan.

Authority Of The Administrators And Your Rights Under ERISA

        The Administrators have the full, complete, and final discretion to
interpret the provisions of the Plan and to make findings of fact in order to
carry out their respective Claims decision-making responsibilities.

        Interpretations and claims decisions by the Administrators are final and
binding on Participants. If you are not satisfied with an Administrator's final
appellate decision, you may file a civil action against the Plan under s. 502 of
the Employee Retirement Income Security Act (ERISA) in a federal court. If you
file a lawsuit, you must do so within 120 days from the date of the
Administrator's final written decision. Failure to file a lawsuit within the
120 day period will result in your waiver of your right to file a lawsuit.

CLAIMS FOR PLAN BENEFITS
Information Required In Order to Be a "Claim":

        For Claims that are requests for Plan benefits, the claimant must
complete a MetLife claims form. Call the HR Service Center at 1-877/623-8079 to
obtain a form. (Retirees should call the Retiree Service Center to obtain a form
at 1-800/344-0661). In addition, you must attach a certified death certificate
(must be certified by the government authority, as exhibited by a "raised seal"
on the

92

--------------------------------------------------------------------------------


certificate). You may request assistance from the Dow Benefits Center
(1-989/636-9556) if you need help completing the MetLife claims form.

        Once you have completed the MetLife claims form, you must send it and
the certified death certificate to:

Dow Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans

        The Dow Benefits Center will review and sign your completed MetLife
claims form and forward the form and certified death certificate to:

MetLife, Inc.
Group Life Claims
P.O. Box 6115
Utica, NY 13504-6115

CLAIMS FOR DETERMINATION OF ELIGIBILITY

Information Required In Order to Be a "Claim":

        For Claims that are requests for Eligibility Determinations, the Claims
must be in writing and contain the following information:

•State the name of the Employee, and also the name of the person (Employee,
Spouse/Domestic Partner, Dependent child, as applicable) for whom the
Eligibility Determination is being requested

•Name the benefit plan for which the Eligibility Determination is being
requested

•If the Eligibility Determination is for the Employee's Dependent, describe the
relationship for whom an Eligibility Determination is being requested to the
Employee (e.g. Spouse/Domestic Partner, child, etc.)

•Provide documentation of such relationship (e.g. marriage certificate,
Statement of Domestic Partnership, birth certificate, etc.)

Claims for Eligibility Determinations must be filed with:

Dow Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans
(Eligibility Determination)

INITIAL DETERMINATIONS

        If you submit a Claim for Plan Benefits or a Claim for Eligibility
Determination to the applicable Administrator, the applicable Administrator will
review your Claim and notify you of its decision to approve or deny your Claim.
Such notification will be provided to you in writing within a reasonable period,
not to exceed 90 days of the date you submitted your claim; except that under
special circumstances, the Administrator may have up to an additional 90 days to
provide you such written

93

--------------------------------------------------------------------------------


notification. If the Administrator needs such an extension, it will notify you
prior to the expiration of the initial 90 day period, state the reason why such
an extension is needed, and indicate when it will make its determination. If the
applicable Administrator denies the Claim, the written notification of the
Claims decision will state the reason(s) why the Claim was denied and refer to
the pertinent Plan provision(s). If the Claim was denied because you did not
file a complete Claim or because the Administrator needed additional
information, the Claims decision will state that as the reason for denying the
Claim and will explain why such information was necessary.

APPEALING THE INITIAL DETERMINATION

        If the applicable Administrator has denied your Claim for Plan Benefits
or Claim for Eligibility Determination, you may appeal the decision. If you
appeal the Administrator's decision, you must do so in writing within 60 days of
receipt of the Administrator's determination, assuming that there are no
extenuating circumstances, as determined by the applicable Administrator. Your
written appeal must include the following information:

•Name of Employee

•Name of Dependent or beneficiary, if the Dependent or beneficiary is the person
who is appealing the Administrator's decision

•Name of the benefit Plan

•Reference to the Initial Determination

•Explain reason why you are appealing the Initial Determination

        Send appeals of Eligibility Determinations to:

Director of Global Benefits
The Dow Chemical Company
2020 Dow Center
Midland, MI 48674
Attention: Administrator for the life insurance plans
(Appeal of Eligibility Determination)

        Send appeals of benefit denials to:

MetLife, Inc.
Group Life Claims—The Dow Chemical Company
Oneida County Industrial Park
Utica, NY 13504-6115
Attention: Claims Administrator
(Appellate Review)

        You may submit any additional information to the applicable
Administrator when you submit your request for appeal. You may also request that
the Administrator provide you copies of documents, records and other information
that is relevant to your Claim, as determined by the applicable Administrator
under applicable federal regulations. Your request must be in writing. Such
information will be provided at no cost to you.

        After the applicable Administrator receives your written request to
appeal the initial determination, the Administrator will review your Claim.
Deference will not be given to the initial adverse decision, and the appellate
reviewer will look at the Claim anew. The person who will review your appeal
will not be the same person as the person who made the initial decision to deny
the Claim. In addition, the person who is reviewing the appeal will not be a
subordinate who reports to the person who made the initial decision to deny the
Claim. The Administrator will notify you in writing of its

94

--------------------------------------------------------------------------------


final decision. Such notification will be provided within a reasonable period,
not to exceed 60 days of the written request for appellate review, except that
under special circumstances, the Administrator may have up to an additional
60 days to provide written notification of the final decision. If the
Administrator needs such an extension, it will notify you prior to the
expiration of the initial 60 day period, state the reason why such an extension
is needed, and indicate when it will make its determination. If the
Administrator determines that it does not have sufficient information to make a
decision on the Claim prior to the expiration of the initial 60 day period, it
will notify you. It will describe any additional material or information
necessary to submit to the Plan, and provide you with the deadline for
submitting such information. The initial 60 day time period for the
Administrator to make a final written decision, plus the 60 day extension period
(if applicable) are tolled from the date the notification of insufficiency is
sent to you until the date on which it receives your response. ("Tolled" means
the "clock or time is stopped or suspended". In other words, the deadline for
the Administrator to make its decision is "put on hold" until it receives the
requested information). The tolling period ends when the Administrator receives
your response, regardless of the adequacy of your response.

        If the Administrator has determined to that its final decision is to
deny your Claim, the written notification of the decision will state the
reason(s) for the denial and refer to the pertinent Plan provision(s).

95

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10(s)



Summary Plan Description for: The Dow Chemical Company Company-Paid Life
Insurance Employee-Paid Life Insurance Dependent Life Insurance
ERISA Information The Dow Chemical Company Group Life Insurance Program
Company-Paid Life Insurance Plan (A Welfare Benefit Plan)
ERISA Information The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Plans (Welfare Benefit Plans)
CLAIMS PROCEDURES APPENDIX For the Summary Plan Descriptions of the Life
Insurance Plans Sponsored by The Dow Chemical Company
